Case 1:18-cv-02291-KAM-CLP Document 27 Filed 10/12/18 Page 1 of 3 PageID #: 195
             WESLEY M. MULLEN                                    MULLEN P.C.
                                                            THE METLIFE BUILDING
                                                 200   PARK AVENUE | SUITE 1700
                                                            NEW YORK, NY 10166



                                                                 October 12, 2018

             Hon. Kiyo A. Matsumoto
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Brooklyn, NY 11201

                  Re:      Jennette et al. v. Givons-Davis et al.,
                           No. 1:18-cv-02291-KAM-CLP

             Your Honor,

             I represent all defendants appearing in the above-captioned
             matter (“Defendants”).1   Defendants anticipate moving to dismiss
             the Amended Complaint under Rules 12(b)(2) and 12(b)(6). I write
             to request a pre-motion conference per Chambers Practice IV.B.

             I.    Summary of the Amended Complaint

             This is an action for breach of contract, fraud, unjust
             enrichment,   conversion,    and   deceptive    trade   practices.
             Plaintiffs are individual investors.      (Amended Complaint (ECF
             Doc. No. 2) (“Am. Compl.”) ⁋⁋ 5-6, 36, 51.) Defendant Kevin Davis
             (“Mr. Davis”) is a successful entrepreneur who owns “multiple
             franchise locations in several different states of a franchise
             known as Phenix Salon Suites.” (Id. ⁋ 32.) Phenix Salon Suites
             is a nationwide network of salons and spas.

             As alleged, Plaintiffs invested $2.6 million with Mr. Davis
             pursuant to two written investment agreements dated June 4, 2015
             and June 8, 2015. (Id. ⁋⁋ 33-34, 36, 51; id. Exs. A & G.) 2

                   A.      The First Agreement

             Under the first agreement dated June 4, 2015 (the “First
             Agreement”), Plaintiffs invested $1.3 million with Mr. Davis “to
             fund the development of the North Carolina and Tennessee Phenix
             Salon Suites markets.”   (Id. Ex. A at 1.)    The First Agreement
             provides that Mr. Davis is to pay Plaintiffs $20,000 per month
             for 20 years.   (Id.)  In the event of default, Plaintiffs “have
             the right to foreclose and take 100% of the interest in the
             Phenix Salon Suites location in Short Pump, VA … .”         (Id.)
             Plaintiffs “have no right to a return of [their] investment
             except as set forth” in the written agreement. (Id.) Plaintiffs

             1 I do not represent Platinum Property Management LLC.         That
             entity has no relationship to my clients and has not appeared.
             2  Defendants do not admit the allegations of the Amended
             Complaint; but Plaintiff’s allegations are taken as true for
             purposes of a motion under Rule 12(b)(6).  Faber v. Metro. Life
             Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011).

                                            wmullen@mullenpc.com | (646) 632-3718
Case 1:18-cv-02291-KAM-CLP Document 27 Filed 10/12/18 Page 2 of 3 PageID #: 196
             MULLEN P.C.                                             18 CV 2291
                                                               October 12, 2018
                                                                         Page 2

             and Mr. Davis are the only parties to the First Agreement. (Id.;
             id. ⁋ 36.) Plaintiffs allege that Mr. Davis breached by failing
             to make required payments to Plaintiffs. (Id. ⁋⁋ 47-48.)

                   B.    The Second Agreement

             Under the second agreement dated June 8, 2015 (the “Second
             Agreement”) Plaintiffs invested $1.3 million with Mr. Davis “to
             fund the development of the North Carolina and Tennessee Phenix
             Salon Suites markets … .”   (Id. Ex. G at 1.)     In the event of
             default, Plaintiffs “have the right to foreclose and take
             complete ownership of the 10 stores [under development] and
             finish developing in the North Carolina or Tennessee area.”
             (Id.) Plaintiffs, Mr. Davis, and non-party Harold Sattan are the
             only parties to the Second Agreement.          (Id.; id. ⁋ 51.)
             Plaintiffs allege that Mr. Davis breached by failing to build
             stores as required. (See Am. Compl. ⁋⁋ 55-57.)

             On the basis of the foregoing agreements, Plaintiffs purport to
             state claims against Mr. Davis; against his ex-wife Nancy Givons-
             Davis; and against twenty foreign LLCs in Delaware, Virginia,
             Maryland, North Carolina, and Tennessee. (See id. ⁋⁋ 7-30, 59.)

             II.   Summary of Defendants’ Proposed Motion to Dismiss

             Mr. Davis is the only defendant subject to personal jurisdiction
             before this Court.    Fed. R. Civ. P. 12(b)(2).    The claim for
             breach of contract must be dismissed as against all defendants
             other than Mr. Davis, as Mr. Davis is the only defendant party to
             any contract.   Fed. R. Civ. P. 12(b)(6).    The remaining claims
             must be dismissed in their entirety. Id.

                   A.    Lack of Personal Jurisdiction (Rule 12(b)(2))

             Plaintiff bears the burden of establishing personal jurisdiction
             over defendants.    Univ. Trading & Inv. Co. v. Credit Suisse
             (Guernsey) Ltd., 560 F. App’x 52, 54 (2d Cir. 2014). New York’s
             personal jurisdiction rules apply. CPLR 301, 302.

             The Amended Complaint alleges no contacts at all between Nancy
             Givons-Davis and the New York forum.      Ms. Givons-Davis is a
             Virginia resident. (Am. Compl. ⁋ 8.) Plaintiffs allege that she
             is married to Mr. Davis.    (Id. ⁋ 59.)3   Plaintiffs allege that
             they “received [a] payment[]” of $10,000 from Ms. Davis on June
             2, 2016.   (Id. ⁋ 43.)    Neither allegation is a jurisdictional
             contact sufficient to support the exercise of general or specific
             personal jurisdiction.

             Likewise with the LLC Defendants.      Each is alleged to      be
             incorporated outside New York and with its principal place     of
             business outside New York.   (Id. ⁋ 9-29.)  None is alleged    to
             conduct business in New York, or to have undertaken any act    in

             3 Ms. Givons-Davis and Mr. Davis are divorced. Defendants submit
             that marital status is irrelevant to the jurisdictional analysis.

                                         wmullen@mullenpc.com | (646) 632-3718
Case 1:18-cv-02291-KAM-CLP Document 27 Filed 10/12/18 Page 3 of 3 PageID #: 197
             MULLEN P.C.                                              18 CV 2291
                                                                October 12, 2018
                                                                          Page 3

             New York.   None is a party to the agreements between Plaintiffs
             and Mr. Davis. (Id. Exs. A, G.) There is no basis for personal
             jurisdiction over any of the twenty LLCs named defendants.

                    B.    Failure to State a Claim (Rule 12(b)(6))

             The first claim for breach of contract must be dismissed as
             against all defendants other than Mr. Davis; Mr. Davis is the
             only defendant party to the agreements. (Am. Compl. ⁋⁋ 36, 51);
             Harte v. Ocwen Fin. Corp., No. 13-CV-5410 (MKB), 2014 U.S. Dist.
             LEXIS 132611, at *15 (E.D.N.Y. Sept. 19, 2014) (“It is hornbook
             law that a nonsignatory to a contract cannot be named as a
             defendant in a breach of contract action … .”).

             The second claim, fraud, must be dismissed for failure to plead
             any intentional false statement with requisite particularity.
             Fed. R. Civ. P. 9(b); see Harsco Corp. v. Segui, 91 F.3d 337, 347
             (2d Cir. 1996) (affirming dismissal of fraud claim where
             Plaintiff failed to plead in “detail the statements (or
             omissions) that the plaintiff contends are fraudulent” and “where
             and when the statements (or omissions) were made.”)    It is also
             redundant to the contract claim. E.g. Ellington Credit Fund, Ltd
             v. Select Portfolio Servicing, Inc., 832 F. Supp. 2d 162, 197
             (S.D.N.Y. 2011) (“[A] cause of action sounding in fraud cannot be
             maintained when the only fraud charged relates to a breach of
             contract.”)

             The third and fourth claims for unjust enrichment and conversion
             fail because they are duplicative of the contract claim.     E.g.
             Diesel Props S.R.L. v. Greystone Bus. Credit II LLC, 631 F.3d 42,
             54 (2d Cir. 2010) (“unjust enrichment … is an obligation the law
             creates in the absence of any agreement”); Fesseha v. TD
             Waterhouse Inv. Servs., Inc., 30 A.D.2d 268, 761 N.Y.S. 2d 22, 24
             (App. Div. 2003) (affirming dismissal of conversion claim that
             was “nothing more than a restatement of [plaintiff’s] breach of
             contract claim.”).

             The fifth claim for deceptive practices under the FTC Act, 15
             U.S.C. § 45, is frivolous. There is no private right of action
             under that statute.   Xi v. Apple Inc., 603 F.Supp. 2d 464, 470
             (E.D.N.Y. 2009) (collecting cases).      So is the sixth claim
             denominated “injunction,” (Am. Compl. ⁋⁋ 93-99), because “a
             request for injunctive relief is not a separate cause of action,”
             KM Enters. v. McDonald, 11-cv-5098 (ADS)(ETB), 2012 U.S. Dist.
             LEXIS 138599, at *58 (E.D.N.Y. Sept. 25, 2012)(collecting cases).

             III.   CONCLUSION

             For the foregoing reasons, Defendants respectfully request a pre-
             motion conference.

                                            Respectfully submitted,



                                            Wesley M. Mullen

                                          wmullen@mullenpc.com | (646) 632-3718
